Title: From Thomas Jefferson to Jacob Wagner, 1 September 1806
From: Jefferson, Thomas
To: Wagner, Jacob


                        
                            Monticello Sep. 1. 06. 
                        
                        Th: Jefferson with his compliments to mr Wagner, returns him the pardon of Joseph Barnaby, signed. at the
                            same time the case has so entirely escaped his recollection that he does not retain one trace of it; and having sent, as
                            he supposes, because he usually does it, all the papers to be filed in the office, he has no means of refreshing his
                            memory. if there were, among the papers, a recommendation of the judges for a pardon, Th:J. wishes mr Wagner to issue the
                            pardon: but if there were not, he prays him to send him back the papers for re-examination, & in the mean time to keep
                            up the pardon.
                    